Petition for Writ of Mandamus Dismissed; and Memorandum Opinion filed March
13, 2012.




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                NO. 14-11-01048-CV
                                  ____________

               IN RE CHRISTOPHER WELDON MARTIN, Relator


                                 ORIGINAL PROCEEDING
                                  WRIT OF MANDAMUS
                                  246th District Court
                                 Harris County, Texas
                           Trial Court Cause No. 2009-18060


                     MEMORANDUM OPINION

      On December 7, 2011, relator, Christopher Weldon Martin, filed a petition for writ
of mandamus in this court. See Tex. Gov=t Code ' 22.221. The relief requested in the
petition has been rendered moot by the parties’ mediated settlement agreement signed
February 2, 2012, and the dismissal of the related appeal filed under number
14-11-00055-CV, styled Diana Ruth Lovell v. Christopher Weldon Martin.

      We order relator’s petition for writ of mandamus dismissed as moot.

                                    PER CURIAM


Panel consists of Chief Justice Hedges and Justices Jamison and McCally.